Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (U.S. 6190174) in view of Whitehead (U.S. 6887121).
claim 1, Lam discloses an identification carrier (Col. 1 Lns. 35-38, story figure) for placement on a toy (Col. 1 Lns. 38-40, electronic story board) configured for replaying music or a spoken story (Col. 1 Lns. 32-35, speaker broadcasts synthesized speech narrating story), comprising: 
a standing surface (see Fig. 4, identification carrier 24 has flat base to place on surface 44),  
and an identification (Col. 3 Lns. 30-35, each toy figure has IC card with unique idenfication ID code)
 wherein the identification changes a property of an external magnetic field (Col. 3 Lns. 34-53, driver 66 connects with coil or inductor 65 which generates RF field and receives the ID coding signal from the toy figure) acting in a region of the toy when the identification enters the external magnetic field to cause a speaker (Col. 3 Lns. 5-15, specific figure is electronically identified and output in form of synthesized voice output and/or sound and/or light output and/or movement occurs in response to selection and placement on the board) on the toy to play the music or the spoken story;
 wherein the identification carrier has an external shape comprising one of a human or animal figure (Col. 3 Lns. 18-20, toy figures shaped to represent individuals, animals etc. )
	However, Lam does not disclose a magnet positioned to adhere the standing surface of the identification carrier to a placement surface of the toy, figure that has two or more feet comprising the standing surface
the magnet is positioned within the identification carrier such that at least one line extending perpendicularly form a point on the standing surface through the identification passes through the sensor but not through the magnet
	Whitehead discloses a magnet (Fig. 7, magnets 325) positioned to adhere the standing surface of the identification carrier to a placement surface of the toy, figure that has two or more feet (see Fig. 7, figure has two feet, one for each magnet 325 that make up the standing surface) comprising the standing surface.
Whitehead does not explicitly disclose the magnet is positioned within the identification carrier such that at least one line extending perpendicularly form a point on the standing surface through the identification passes through the sensor but not through the magnet, Whitehead discloses the magnets (Fig. 7 325) in the feet while the idenfication in Lam is centered in the body and therefore, when the references are taken as a whole, one of ordinary skill would readily recognize the magnets of Whitehead are off center of the body structure and would therefore have a line that would extend through the sensor but not the magnet, as the two would not be in alignment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Whitehead since Lam discloses an interactive toy and figurine shaped device identifier and Whitehead discloses a magnetic figurine on a play surface and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of securing the identifier to the toy surface (Col. 2 Lns. 45-50) and allowing positioning and retention of the article (Col. 8 Lns. 34-35) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Regarding claim 3, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Lam does not disclose the standing surface is composed of a plurality of partial surfaces that are not interconnected. 
Whitehead discloses the standing surface is composed of a plurality of partial surfaces (see Fig. 7, figure has two feet that are not interconnected) that are not interconnected.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Whitehead since Lam discloses an 
Regarding claim 4, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Lam further discloses the identification comprises an RFID transponder (Col. 4 Lns. 12-15, figure placed near contact point so transponder 52 is powered up by RF power radiated from reader)
Regarding claim 5, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Lam does not disclose the magnet is a disk magnet or a rod magnet.
While Whitehead does not explicitly disclose the magnet is a disk magnet or a rod magnet, Whitehead discloses magnets (see Fig. 7 325) which appear to be disk magnets but would be a matter of design choice and change in shape as the function of the magnet would remain the same and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Whitehead since Lam discloses an interactive toy and figurine shaped device identifier and Whitehead discloses a magnetic figurine on a play surface and the combination would result in a device that maintains the properties of both prior art 
Regarding claim 6, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Lam further discloses an external shape in the form of a figure (see Fig. 1, 20, 21)
Regarding claim 26, Lam discloses an identification carrier (Col. 1 Lns. 35-38, story figure) for placement on a toy (Col. 1 Lns. 38-40, electronic story board) configured for replaying music or a spoken story, comprising: 
a standing surface (see Fig. 4, identification carrier 24 has flat base to place on surface 44)configured to be placed on a placement surface of the toy, 
and an identification (Col. 3 Lns. 30-35, each toy figure has IC card with unique identification ID code), 
wherein the identification changes a property of an external magnetic field (Col. 3 Lns. 34-53, driver 66 connects with coil or inductor 65 which generates RF field and receives the ID coding signal from the toy figure) acting in a region of the toy when the identification enters the external magnetic field to cause a speaker (Col. 3 Lns. 5-15, specific figure is electronically identified and output in form of synthesized voice output and/or sound and/or light output and/or movement occurs in response to selection and placement on the board) on the toy to play the music or the spoken story, 
and wherein the identification carrier has an external shape comprising one of a human figure or an animal figure (Col. 3 Lns. 18-20, toy figures shaped to represent individuals, animals)
Lam does not disclose a magnet, wherein at least one line extending perpendicular to the standing surface from a point on the standing surface passes only through one of the magnet or the identification; that includes two or more feet comprising the standing surface
Whitehead discloses a magnet (Fig. 7, magnets 325)
While Whitehead does not explicitly disclose at least one line extending perpendicular to the standing surface from a point on the standing surface passes only through one of the magnet or the identification; that includes two or more feet comprising the standing surface, Whitehead discloses the magnets (Fig. 7 325) in the feet while the idenfication in Lam is centered in the body and therefore, when the references are taken as a whole, one of ordinary skill would readily recognize the magnets of Whitehead are off center of the body structure and would therefore have a line that would extend through only the magnet or identification as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Whitehead since Lam discloses an interactive toy and figurine shaped device identifier and Whitehead discloses a magnetic figurine on a play surface and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of securing the identifier to the toy surface (Col. 2 Lns. 45-50) and allowing positioning and retention of the article (Col. 8 Lns. 34-35) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)

Claims 7-8, 17, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (U.S. 6190174) in view of Barney (U.S. 20150290545) in further view of Whitehead (U.S. 6887121)
Regarding claim 7, Lam discloses an identification carrier for a toy for replaying music or a spoken story, comprising: 
a body (Fig. 4, figurine 24) comprising at least one first part (see Fig. 4, figurine has body)
wherein the body comprises a form corresponding to a particular person, a particular type of person, a fantasy figure, or a type of animal (Fig. 1, 20-22, bodies correspond to various types)
and an identification (Col. 3 Lns. 30-33, IC card having unique idenfication ID) arranged within the body; 
corresponding (Col 4 Lns. 45-60, each figuring has particular narrative associated with it, i.e. girl has one, dog has another, etc., therefore each identification is configured to trigger the replay associated with the form of the body) to the particular person, the particular type of person, the fantasy figure, or the type of animal represented by the form of the body, wherein the identification is configured to trigger the replay of music or a spoken story associated with the form of the body. 
wherein the first part of the body includes an interior recess (see Fig. 4, figuring 24 has interior recess with transponder 52 at bottom of recess) extending from a top of the first part towards a bottom of the first part; 
While Lam does not explicitly disclose wherein the identification is arranged at a bottom of the interior recess of the first part of the body, Lam shows in Fig. 4 the transponder 52 is towards the bottom of the first part and as noted in Col. 3 Lns. 30-35, also has an IC card which would necessarily be in communication with the transponder and therefore, one of ordianry skill would recognize the electronics disclosed in Lam would be at the bottom of the figurine
However, Lam does not disclose at least one second part
a magnet arranged within the body to adhere a standing surface of the identification carrier to a placement surface of the toy;

Barney discloses at least one second part (Fig. 2A, 123B).
However, Barney does not disclose a magnet arranged within the body to adhere a standing surface of the identification carrier to a placement surface of the toy;
and wherein the magnet is arranged within the body closer to the standing surface of the identification carrier than the identification
Whitehead diclsoses a magnet (Fig. 7, magnet 325 in feet) arranged within the body to adhere a standing surface (Col. 8 Lns. 35-50, magnets allow position and retention of article) of the identification carrier to a placement surface of the toy;
and wherein the magnet is arranged within the body closer (see Fig. 7, magnets adjacent surface) to the standing surface of the identification carrier than the identification. It is noted that taken in combination with the other cited references, which disclose the identification, as the magnets are immediately adjacent the standing surface, one of ordinary skill would readily recognize the magnets would be closer to the surface than the identification seen in Lam. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Barney since Lam  discloses an interactive toy and figurine shaped device identifier and Barney discloses a 2 piece configuration and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of being able to use multiple figures with a single base and would be a matter of integral vs separable parts and the use of a two piece construction instead of the structure disclosed in the prior art (one piece) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Whitehead since Lam discloses an interactive toy and figurine shaped device identifier and Whitehead discloses a magnetic figurine on a play surface and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of securing the identifier to the toy surface (Col. 2 Lns. 45-50) and allowing positioning and retention of the article (Col. 8 Lns. 34-35) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Regarding claim 8, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
	However Lam does not disclose the magnet is arranged in the first part of the body. 
Barney discloses the magnet is arranged in the first part of the body (Fig. 2A, 117B, magnet is in first part)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Barney since Lam  discloses an interactive toy and figurine shaped device identifier and Barney discloses a 2 piece configuration and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of being able to use multiple figures with a single base and would be a matter of integral vs separable parts and the use of a two piece construction instead of the structure disclosed in the prior art (one piece) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that 
Regarding claim 17, Lam discloses a system composed of: 
(a) an identification carrier (Col. 1 Lns. 35-38, story figure) for a toy (Col. 1 Lns. 38-40, electronic story board)  for replaying music or a spoken story (Col. 1 Lns. 32-35, speaker broadcasts synthesized speech narrating story), comprising: 
a body comprising at least one first part (see Fig. 4, 24); 
wherein the body comprises a form corresponding to a particular person, a particular type of person, a fantasy figure, or a type of animal (Fig. 1, 20-22, bodies correspond to various types)
a standing surface (see Fig. 4, identification carrier 24 has flat base surface for resting on toy surface 44), 
and an identification (Col. 3 Lns. 30-35, each toy figure has IC card with unique idenfication ID code)
wherein the identification corresponds (Col 4 Lns. 45-60, each figuring has particular narrative associated with it, i.e. girl has one, dog has another, etc., therefore each identification is configured to trigger the replay associated with the form of the body) to the particular person, the particular type of person, the fantasy figure, or the type of animal represented by the form of the body, wherein the identification is configured to trigger the replay of music or a spoken story associated with the form of the body
wherein the identification changes a property of an external magnetic field acting in a region of the toy when it enters the external magnetic field (Col. 3 Lns. 34-53, driver 66 connects with coil or inductor 65 which generates RF field and receives the ID coding signal from the toy figure)

While Lam does not explicitly disclose wherein the identification is arranged at a bottom of the interior recess of the first part of the body, Lam shows in Fig. 4 the transponder 52 is towards the bottom of the first part and as noted in Col. 3 Lns. 30-35, also has an IC card which would necessarily be in communication with the transponder and therefore, one of ordianry skill would recognize the electronics disclosed in Lam would be at the bottom of the figurine
and (b) a toy (Col. 1 Lns. 38-40, electronic story board) for replaying music or a spoken story (Col. 1 Lns. 32-35, speaker broadcasts synthesized speech narrating story), comprising: 
a loudspeaker or a loudspeaker connection (Col. 4 Lns. 1-2, speaker 78), a sensor (Col. 3 LNs. 25-40, Col. 4 Lns. 5-35, RF field generated to detect presence of figurine with transponder), which is able to detect, within a region of its surroundings, a property or a change in a property of a magnetic field acting in the region of its surroundings caused by the identification entering the region, 
a placement surface (flat surface 42, 44a-c on which figurines are placed) configured to receive the standing surface of the identification carrier, and {00257828;v1}-4-Application No. 16/071,817KSVR-0096-USAmendment and Response Accompanying RCEa control unit (Col. 3 Lns. 25-40, CPU 70), which can drive the loudspeaker or the loudspeaker connection to replay music or a spoken story when the sensor detects, within the region of the placement surface, a specific property or a specific change in a property of the magnetic field acting in the region of the sensor (Col. 3 LNs. 5-15, figure is electronically identified and output in form of voice output occurs in response to placement on the board), 
However, Lam does not disclose one second part, a magnet, wherein the magnet is positioned closer than the identification to the standing surface, wherein, when the identification carrier is standing with its standing surface on the placement surface, the magnet is positioned within the identification 
Barney discloses at least one second part (Fig. 2A, 123B).
However, Barney does not disclose a magnet, wherein the magnet is positioned closer than the identification to the standing surface, the magnet is positioned within the identification carrier such that at least one line extending perpendicularly form a point on the standing surface through the identification passes through the sensor but not through the magnet. 
Whitehead diclsoses a magnet (Fig. 7, magnet 325 in feet), wherein the magnet is positioned closer (see Fig. 7, magnets adjacent surface) than the idenfication to the standing surface
It is noted that taken in combination with the other cited references, which disclose the identification, as the magnets are immediately adjacent the standing surface, one of ordinary skill would readily recognize the magnets would be closer to the surface than the identification seen in Lam.
While Whitehead does not explicitly disclose the magnet is positioned within the identification carrier such that at least one line extending perpendicularly form a point on the standing surface through the identification passes through the sensor but not through the magnet, Whitehead discloses the magnets (Fig. 7 325) in the feet while the idenfication in Lam is centered in the body and therefore, when the references are taken as a whole, one of ordinary skill would readily recognize the magnets of Whitehead are off center of the body structure and would therefore have a line that would extend through the sensor but not the magnet, as the two would not be in alignment. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Barney since Lam  discloses an interactive toy and figurine shaped device identifier and Barney discloses a 2 piece configuration and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of being able to use multiple figures with a single base and would be a matter of integral 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Whitehead since Lam discloses an interactive toy and figurine shaped device identifier and Whitehead discloses a magnetic figurine on a play surface and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of securing the identifier to the toy surface (Col. 2 Lns. 45-50) and allowing positioning and retention of the article (Col. 8 Lns. 34-35) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Regarding claim 20, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Lam does not disclose a magnet positioned to adhere the standing surface of the identification carrier to a placement surface of the toy
	Whitehead discloses a magnet (Fig. 7, magnets 325) positioned to adhere the standing surface of the identification carrier to a placement surface of the toy
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Whitehead since Lam discloses an interactive toy and figurine shaped device identifier and Whitehead discloses a magnetic figurine on a play surface and the combination would result in a device that maintains the properties of both prior art 
Regarding claim 21, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Lam does not disclose the second part of the body comprises a projection configured to engage the interior recess of the first part of the body; wherein the projection and the interior recess are configured such that an end of the projection contacts the identification arranged in the bottom of the recess when the first part and the second part are connected to prevent movement of the identification in the interior recess.
While Barney does not explicitly disclose the second part of the body comprises a projection configured to engage the interior recess of the first part of the body; wherein the projection and the interior recess are configured such that an end of the projection contacts the identification arranged in the bottom of the recess when the first part and the second part are connected to prevent movement of the identification in the interior recess, Barney discloses a projection (Fig. 1A, 121) and would be a reversal of parts and does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See MPEP 2144.04 (VI)(A) and identification (118) is placed within the interior recess (Par. 55, RFID transponder 118 disposed within inner cavity) and one of ordinary skill in the art would find obvious the projection 121 would then press against the transponder 118 and prevent movement as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Barney since Lam  discloses an 
Regarding claim 22, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Lam does not disclose the second part of the body comprises a projection configured to engage the interior recess of the first part of the body. 
While Barney does not explicitly disclose the second part of the body comprises a projection configured to engage the interior recess of the first part of the body; Barney discloses a projection (Fig. 1A, 121) and would be a reversal of parts to move the projection to the second part of the body and does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See MPEP 2144.04 (VI)(A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Barney since Lam  discloses an interactive toy and figurine shaped device identifier and Barney discloses a 2 piece configuration and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of being able to use multiple figures with a single base and would be a matter of integral vs separable parts and the use of a two piece construction instead of the structure disclosed in the prior art (one piece) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C) 
Regarding claim 23, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 22.
However, Lam does not disclose the projection and the interior recess are configured such that an end of the projection contacts the identification arranged in the bottom of the recess when the first part and the second part are connected to prevent movement of the identification in the interior recess.
While Barney does not explicitly disclose the projection and the interior recess are configured such that an end of the projection contacts the identification arranged in the bottom of the recess when the first part and the second part are connected to prevent movement of the identification in the interior recess, Barney discloses a projection (Fig. 1A, 121) and would be a reversal of parts and does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See MPEP 2144.04 (VI)(A) and identification (118) is placed within the interior recess (Par. 55, RFID transponder 118 disposed within inner cavity) and one of ordinary skill in the art would find obvious the projection 121 would then press against the transponder 118 and prevent movement as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Barney since Lam  discloses an interactive toy and figurine shaped device identifier and Barney discloses a 2 piece configuration and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of being able to use multiple figures with a single base and would be a matter of integral vs separable parts and the use of a two piece construction instead of the structure disclosed in the prior art (one piece) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C) 
Regarding claim 24, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 22.
However, Lam does not disclose the projection is configured to engage the interior recess of the first part of the body by one of a force-fit connection or a frictional connection.
While Barney does not disclose the projection is configured to engage the interior recess of the first part of the body by one of a force-fit connection or a frictional connection, Barney discloses a projection to secure the two pieces (Par. 57) and would be an obvious substitution of parts to provide a force-fit or frictional connection and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Barney since Lam  discloses an interactive toy and figurine shaped device identifier and Barney discloses a 2 piece configuration and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of being able to use multiple figures with a single base and would be a matter of integral vs separable parts and the use of a two piece construction instead of the structure disclosed in the prior art (one piece) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Regarding claim 25, Lam discloses the claimed invention substantially as claimed, as set forth above in claim 22.
Lam does not disclose the interior recess comprises a uniform cross-section. 
Barney discloses the interior recess comprises a uniform cross-section (see Fig. 2A, recess shown is of uniform cross section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lam to incorporate the teachings of Barney since Lam  discloses an interactive toy and figurine shaped device identifier and Barney discloses a 2 piece configuration and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of being able to use multiple figures with a single base and would be a matter of integral vs separable parts and the use of a two piece construction instead of the structure disclosed in the prior art (one piece) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Response to Arguments
	Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
Regarding the first argument, it is argued that it would be obvious to combine the arrangement of a magnet and RFID reader in one, for the rationale provided above of providing a secure connection between the figurine and base and for allowing positioning and retention of the article. Further it is argued "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." See MPEP 2145 (III) and that one of ordinary skill would readily recognize that using a magnet in combination with the teachings of Lam would have been obvious to better secure the carrier to the standing surface. 

	Therefore, it is argued there would be motivation to modify Lam to incorporate the teachings of Whitehead to provide the advantageous features noted. 
Regarding the second argument in that is was known that magnets and metal interfere with the ability of and ID reader, and therefore not have been obvious, it is argued that as the magnetic field would have an area of effect and not a direct line effect, the offset configuration claimed would indeed function the same, as the magnetic field would be a radius rather a line. Therefore, as Lam discloses an ID carrier and Whitehead discloses magnets, and would have been obvious to combine for the reasons noted above, it is argued that the combination would function in the same manner as the claimed manner and as the magnet of Whitehead is offset from center, would meet the claimed limitations as noted above. 
Regarding the third argument directed towards the transponder above the RF field, it is argued that as one of ordinary skill looking at the combination would readily recognize the RF field would have a certain range, it would have been obvious to make the modification to be within the range of field, as Whitehead merely discloses it is known to offset a magnet from the center of a figurine and therefore has no restriction on being placed above the RF field of Lam. 
Therefore, it is argued that while individually, the references may not suggest both in a figure, the combination as whole for the reasons noted above would, and would have been obvious to do so. 
Regarding claims 7 and 17, it is argued that while Barney does not disclose the amended limitation, the amended limitation is covered by Lam, as noted above in the amended rejection and therefore, is a moot argument. 

It is argued that by incorporating the teachings of Whitehead, one of ordinary skill would readily recognize the figure can take on any shape and therefore, would be obvious to provide a figure in which the magnets of Whitehead are not next to the ID carrier of Lam and therefore would not pose a problem. 
It is further argued in regards to the form corresponding to a person etc, Lam discloses figurines of various people/animals etc and play an story associated with that figure as claimed. Therefore, the combination as a whole discloses the claimed invention. 
Regarding the last arguments directed towards the projection, it is argued that this would be a matter of reversal of parts, as Barney discloses the claimed structure, and the function of the device, i.e a two piece structure with idenfication would not change and therefore the reversal of a protrusion would keep the function the same.
Therefore, for the reasons above, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711